August 13, 2014 Dreyfus Premier Investment Funds, Inc. -Dreyfus Global Real Estate Securities Fund ("DGRESF") Supplement to Statement of Additional Information dated July 15, 2013, as revised or amended, October 1, 2013, January 1, 2014, March 1, 2014, April 1, 2014, May 1, 2014 and July 1, 2014 The following information supplements the information in the section of the SAI entitled "Certain Portfolio Manager Information": Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned E. Todd Briddell DGRESF $0 ***** GRP2-SAISTK-0814
